In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated September 16, 1992, which denied their motion to dismiss the defense of lack of personal jurisdiction and granted the defendants’ cross-application to dismiss the complaint for lack of personal jurisdiction.
*498Ordered that the order is affirmed, with costs.
After the plaintiff Cindy Gottfried suffered a "slip-and-fall” in the driveway of a residence at 35 Franklin Street in East Rockaway, she and her husband commenced this action via the service provisions of CPLR 308 (4). The plaintiffs relied upon Department of Motor Vehicle records indicating that the defendant Igor Muntianov resided at the Franklin Street address. In fact, the defendants had sold the property several months before the plaintiffs attempted to effect service.
Contrary to the plaintiffs’ position, the defendants are not estopped from raising the defense of lack of personal jurisdiction. The facts of the present case are distinguishable from those wherein a defendant presents a driver’s license to a prospective plaintiff or the police while knowing that it contains a prior address (see, Sherrill v Pettiford, 172 AD2d 512; Lavery v Lopez, 131 AD2d 820; Treutlein v Guttierez, 129 AD2d 791; Hill v Jones, 113 AD2d 874). Furthermore, the public policy underlying the invocation of estoppel in the cited line of cases is not implicated in the present action, involving as it does personal injuries unrelated to the use of a motor vehicle. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.